Upon Rehearing.

Staunton, September 20,1934.
Per Curiam.
An opinion was handed down in this case on January 11, 1934 (172 S. E. 241), and an order then entered, affirming the award of the Industrial Commission of Virginia in favor of the appellees. Thereafter, upon the petition of the appellant, a rehearing was granted, and the case in due course reargued.
Upon mature consideration of the case upon the reargument, the court is of opinion to adhere to its original decision and affirm the award of the Commission.

Affirmed.